Citation Nr: 1045612	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a travel Board hearing in October 2007.

In December 2007, the Board remanded the issue for additional 
evidentiary development.  In August 2009, the Board denied an 
initial disability rating in excess of 30 percent for PTSD, prior 
to January 25, 2008; and determined that the criteria for an 
initial disability rating of 50 percent for PTSD had been met, 
effective January 28, 2008.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2010, the Court granted the parties' 
Joint Motion for Remand (Joint Motion) and vacated the Board's 
August 2009 decision and remanded the matter to the Board for 
action in compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion noted that the parties agreed that the Board 
erred by failing to discuss evidence potentially favorable to the 
Veteran.

In light of the points raised in the Joint Motion, the Board 
finds that a remand for a VA examination to ascertain the 
severity of the Veteran's service-connected PTSD disorder is 
warranted.  Additionally, the Board will use this opportunity to 
locate any recent medical treatment reports that have not already 
been associated with the claims folder.  Hence, a remand of this 
matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-VA 
medical treatment for his service-connected 
PTSD that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  

2.  Next, the Veteran should be afforded a VA 
examination to determine the current degree 
of severity of his PTSD.  The claims folders 
must be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  The 
examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  In addition, the 
examiner should provide a global assessment 
of functioning score with an explanation of 
the significance of the score assigned.  The 
examiner should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
service- connected PTSD consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


